!\)

\GOO\IO'\U'l-PL»)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

MCGREGOR W. SCOTT

United States Attorney ' >

DAVID W. SPENCER 'L E
Assistant United States Attorney / ‘
501 I Street, Suite 10-100 '

Sacramento, CA~ 95 814 _ M ` _
Te1ephone: (916) 554-2700 cwa AR 0 8 2919
Facsimne; (916) 554-2900 usm "b S. o»sm¢cr ¢Ou
- “' °FCAul-'o%m
Attorneys for Plaintiff x
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Search of: l [P-RGPGS-ED]-ORDER TO UNSEAL SEARCH

WARRANTS AND SEARCH WARRANT

AFFIDAVITS

THE CELLULAR TELEPHONE ASSIGNED 2:18-SW-0846 AC
CALL NUMBER (530) 353-9827 '

THE CELLULAR TELEPHONE ASSIGNED 2:18-SW-0852 DB
cALL NUMBER (530) 552-9131

THE CELLULAR TELEPHONE AS SIGNED 21 1 S'SW'OSSS EFB
CALL NUMBER (530) 353-9827

THE CELLULAR TELEPHONE ASSIGNED 2118-SW-0944 EFB
CALL NUMBER (530) 552-8885 v

 

 

 

 

Upon application of the United States of Arnerica and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

Dated: 5/ 57 / q w '
f 'j ' The Honorable Allison Claire
UNITED STATES MAGISTRATE ]UDGE

ORDER TO REQUEST TO UNSEAL SEARCH
WARRANTS AND SEARCH WAR_RANT l
AFFIDAVITS

 

 

